BAKER, Judge,
dissenting.
Because I believe that Sheet’s action in Carroll County should be dismissed pursuant to Ind.Trial Rule 12(B)(8), I respectfully dissent. As the majority correctly notes, URE-SA has intercounty application. IND. CODE § 31-2-1-29. Thus, pursuant to URESA, a custodial parent may seek a support order in the county in which the noncustodial parent resides. Egan v. Bass, 644 N.E.2d 1272, 1275 (Ind.Ct.App.1994). As a result, a noncustodial parent may become subject to two or more support orders simultaneously.
However, I believe the result sanctioned by URESA is incompatible with T.R. 12(B)(8). This rule provides that a party may raise as a defense that the same action is pending in another state court in Indiana. Whether two proceedings are the same under T.R. 12(B)(8) depends on whether the outcome of one action will affect the adjudication of the other. Indiana & Michigan Elec. Co. v. Terre Haute Indus. Inc., 467 N.E.2d 37, 40 (Ind.Ct.App.1984). This test requires us to dismiss one action where the parties, subject matter and remedies are substantially the same. Id.3
In cases involving child support, the parties involved in the action are the same. Further, the subject matter, specifying the amount of support, is substantially the same in both actions. Finally, the remedy provided by each state court action, a support order, is the same. Thus, pursuant to T.R. 12(B)(8), a trial court may not issue and enforce a support order when another support order is in existence in another county. To the extent that URESA conflicts with this rule, URESA must fail. See Augustine v. First Federal Savings and Loan Ass., 270 Ind. 238, 241, 384 N.E.2d 1018, 1020 (1979) (procedural rules adopted by supreme court take precedence over any conflicting statutes).
Thus, I would affirm the Carroll Circuit Court’s dismissal of Sheet’s action for child support under URESA.

. I note that the majority concludes that T.R. 12(B)(8) does not prohibit the existence of more than one support action because it determines that the outcome of one action will not affect the adjudication of the other. The majority, however, erroneously fails to consider the three factors essential to make such a determination, specifically, whether the parties, subject matter and remedies are the same. Application of this test compels my conclusion that 12(B)(8) prevents the simultaneous existence of multiple support orders.